         Case 4:18-cv-00386-O Document 18 Filed 04/24/19                Page 1 of 3 PageID 65


 1                               UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
 2
                                        Fort Worth Division
 3

 4   CHARLIE HARRIS,                                     Case No.: 4:18-cv-00386-O
               Plaintiff,
 5

 6
                     v.                                  ELECTRONICALLY FILED

 7   CAPITAL ONE BANK (USA), N.A.,
               Defendant.
 8

 9
                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
10
            Plaintiff, Charlie Harris (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.
11

12   (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

13   the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,
14
     with each party to bear its own costs and fees.
15
     JOINTLY SUBMITTED BY:
16
     /s/Adam C. Ragan (with permission)                /s/ Alyson J. Dykes
17
     Adam Corey Ragan                                  Alyson J. Dykes
18   Hunton Andrews Kurth LLP                          The Law Offices of Jeffrey Lohman, P.C.
     1445 Ross Avenue                                  4740 Green River Road, Suite 310,
19   Suite 3700                                        Corona, CA 92880
     Dallas, TX 75202                                  Tel: (657) 500-4317
20
     214-468-3577                                      Fax: (657) 227-0270
21   Fax: 214-880-0011                                 E: AlysonD@jlohman.com
     Email: aragan@huntonak.com                        COUNSEL FOR PLAINTIFF
22   COUNSEL FOR DEFENDANT
                                                       /s/ Peter J. Cozmyk
23
                                                       Peter J Cozmyk
24                                                     Cozmyk Law Offices, LLC
                                                       6100 Oak Tree Blvd
25                                                     Suite 200, Room 209
                                                       Independence, OH 44131
26
                                                       877-570-4440
27                                                     Fax: 216-485-2125
                                                       Email: pcozmyk@hotmail.com
28
         Case 4:18-cv-00386-O Document 18 Filed 04/24/19                Page 2 of 3 PageID 66


 1                                UNITED STATES DISTRICT COURT
                                   NORTHER DISTRICT OF TEXAS
 2
                                        Forth Worth Division
 3
     CHARLIE HARRIS,                                   Case No: 4:18-cv-00386-O
 4
                    Plaintiff,
 5
                                                        [PROPOSED] ORDER OF DISMISSAL
                    v.
 6

 7   CAPITAL ONE BANK (USA), N.A.,

 8                  Defendants.
 9

10
                                 [PROPOSED] ORDER OF DISMISSAL
11
            Plaintiff, Charlie Harris (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,
12
     (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise
13

14   sufficiently advised,

15

16
            IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED
17
     with prejudice. Each party shall bear their own costs and attorney’s fees.
18

19

20          SO ORDERED.

21

22

23

24

25

26

27

28
        Case 4:18-cv-00386-O Document 18 Filed 04/24/19                  Page 3 of 3 PageID 67


 1

 2
                                     CERTIFICATE OF SERVICE
 3
            I hereby certify that on the 24th day of April 2019, I electronically filed the foregoing
 4
     Joint Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.
 5

 6

 7    Adam Corey Ragan
      Hunton Andrews Kurth LLP
 8
      1445 Ross Avenue
 9    Suite 3700
      Dallas, TX 75202
10    214-468-3577
      Fax: 214-880-0011
11
      Email: aragan@huntonak.com
12    COUNSEL FOR DEFENDANT

13

14

15
                                                          /s/ Peter J. Cozmyk
16                                                        Peter J Cozmyk
                                                          Cozmyk Law Offices, LLC
17
                                                          6100 Oak Tree Blvd
18                                                        Suite 200, Room 209
                                                          Independence, OH 44131
19                                                        877-570-4440
                                                          Fax: 216-485-2125
20
                                                          Email: pcozmyk@hotmail.com
21                                                        COUNSEL FOR PLAINTIFF

22

23

24

25

26

27

28
